PARKS, Judge,
specially concurring:
I write separately to address the issue of “reasonable suspicion” for an investigatory stop. I agree in the reversal of these convictions, but wish to point out additional evidence presented at trial regarding the information received by Deputy Morgan.
Mr. L.K. Smith telephoned the police regarding a gold truck in the parking lot of Cotton’s Club. He did not identify himself to the police dispatcher because he did not want to get involved. Deputy Morgan testified that he made the investigatory stop based on this anonymous tip. Apparently, he did not know the information was given by a citizen informant.
In my opinion, these facts are very important because case law indicates that a citizen informant will be given almost a “presumption of reliability.” Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972). But here, Deputy Morgan did not know the information was obtained through the tip of a citizen. While it is not required that the stop be based on the police officer’s personal observation, an informant’s tip must have some indicia of reliability. Id. 92 S.Ct. at 1924. Here, the police officer had no knowledge as to the reliability of the informant. He had never met Mr. Smith and in fact, did not even know his name.
Accordingly, I concur.